Citation Nr: 0908105	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to COPD.

3.  Entitlement to service connection for spastic dysphonia, 
to include as secondary to COPD.

4.  Entitlement to service connection for chronic anxiety, to 
include as secondary to COPD.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the claimed conditions are due to 
the constant exposure to exhaust, fumes and noise during his 
service as a firefighter in the Air Force.  He has also 
contended that the disorders are due to radiation exposure 
while on Kwajalein atoll in the Marshall islands for 5 days 
waiting for a plane to take him to Hawaii.  

The Veteran's service records regarding his period of active 
duty are unavailable from the National Personnel Records 
Center (NPRC), and are thought to have been destroyed in a 
fire in the early 1970's.  The Board is mindful that, in a 
case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The record does include a copy of an Operator's 
Permit issued in January 1956 indicating that the Veteran was 
qualified to operate fire and flight line equipment.  
 
In a statement received in January 2004, the Veteran states 
he is in receipt of Social Security disability benefits.  
Efforts to obtain any records pertaining to that claim have 
not been accomplished, and neither the documentation nor the 
medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the Veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

An August 1999 McCall Memorial Hospital pulmonary function 
test report noted that the Veteran smoked 2 packs a day for 
40 years and had quit 2 and 1/2 years earlier.  A November 2003 
treatment record of Dr. Hall noted the Veteran's reported 
history of exposure to jet fumes and indicated that such 
exposure could probably have adversely effected his lungs and 
be contributing to his current problems.  It was stated that 
he also agreed with the Veteran that his tobacco use had a 
very significant negative impact on his condition.  It was 
also noted that any stressful service could be contributing 
to his anxiety.  A December 2003 statement by a VA physician 
noted that exhaust and fume exposure from the Veteran's time 
in service could contribute to his underlying COPD and that a 
larger component is likely his tobacco use.  It was also 
noted that any ionizing radiation exposure would be very 
unlikely to cause or be related to progression of COPD.  In a 
January 2006 statement, the same VA physician indicated that 
it was essentially impossible to quantify the degree of 
impairment imposed by aircraft exhaust exposure relative to 
his compromise resulting from past tobacco use and that 
smoking is an obvious confounding variable.  It was indicated 
that it would seem likely, however, that at least some 
compromise must exist and noted the contribution of 
respiratory irritants to the development of COPD in Beijing, 
well-documented in the literature.  A November 2003 statement 
of Dr. Thompson noted a 90-pack/year history of smoking.  It 
was indicated that in 1997 he was diagnosed with COPD and 
quit smoking.  Dr. Thompson indicated that the Veteran has a 
number of medical problems, include respiratory symptoms, 
skin cancer and anxiety.

The medical opinions of record do not appear to have taken 
the complete medical record into account.  Therefore, 
additional development for medical opinions is necessary 
prior to adjudicating the Veteran's claims.  See 38 C.F.R. 
§ 3.159 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the Veteran's award of 
disability benefits as well as a copy 
of the decision regarding the award of 
benefits.  If record are not available, 
the fact should be entered in the 
claims folder.

2.  The claims file should thereafter be 
referred for a review examination by a 
pulmonologist for a medical opinion based 
on a review of the claims file. 

The examiner should be requested to 
consider the evidence of record, 
including the pulmonary function test 
reports and the opinions by Dr. Thompson, 
Dr. Hall and the VA examiner noted above.

The examiner should be requested to offer 
a reasoned opinion as to whether there 
was at least a 50 percent probability or 
greater that the Veteran's COPD or any 
other currently found disorder is related 
to his active service, to include the 
claimed exposure to airplane exhaust and 
jet fuel and radiation exposure, or is 
more likely with his tobacco smoking.  If 
the examiner is unable to complete any 
analysis requested without resort to 
speculation, he or she should so indicate 
and provide the basis for such 
conclusion. 

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Any other necessary development 
should be done, to include additional 
review examinations for medical opinions 
regarding the claimed hiatal hernia, 
spastic dysphonia and chronic anxiety.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other development deemed necessary to 
include and action required to comply 
with the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




